Citation Nr: 1645875	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral eye disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the Veteran filed a notice of disagreement (July 2009) in the matters of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral vision loss and left eye trauma, but perfected an appeal (with the filing of a Substantive Appeal (VA Form 9)) only with regard to service connection for bilateral hearing loss and tinnitus.  (See June 2010 VA Form 9).  The RO adjudicated the issues of service connection for bilateral vision loss and left eye trauma, now characterized as a bilateral eye disability as part of the already perfected issues in July 2013, and May and September 2014 supplemental statements of the case (SSOC).  In June 2014 the RO received a VA Form 9 dated in June 2014, in which he appears to appeal issues stated in the May 2014 SSOC.  This would constitute an untimely appeal of the issues of bilateral eye disability.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), however, the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the statement of the case, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Thus, at the Board hearing, the undersigned essentially assumed jurisdiction of the issues, and the Board will proceed with adjudication of the matters.

The claims of service connection for bilateral vision loss and left eye trauma are recharacterized as one for a bilateral eye disability, to include any eye disability and not limited to bilateral vision loss and left eye trauma.  This recharacterization is necessary to more accurately reflect the expanded scope of the claim, as the Veteran has been diagnosed with refractive error/presbyopia, glaucoma, nuclear sclerosis and epiphora, bilaterally.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

2.  The Veteran does not currently meet VA criteria for hearing loss disability in the right ear.

3.  Left ear hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is left ear hearing loss otherwise related to such service.

4.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of an eye condition that is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's March 2016 remand was fully completed as the AOJ was asked to associate a 2012 opinion with the claims file and schedule an eye examination and an adequate VA examination was performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including organic diseases of the nervous system, (sensorineural hearing loss and tinnitus) that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) do not document any complaints, treatment or diagnosis of any hearing problem.  As will be discussed below by the 2012 VA examiner, the Veteran's entrance and separation examinations did not show any hearing loss or a threshold shift during service.  At the time of his separation examination he denied any hearing related problem.

The Veteran underwent a VA audiological examination in January 2012.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
10
20
40
        
The Maryland CNC test results were 100 percent in both the right and left ears.  This record reflects that the Veteran's right ear hearing loss does not meets the regulatory thresholds to be considered disabling while the left ear hearing loss does meets the regulatory thresholds.

The January 2012 VA audiological examiner indicated in the examination report that no records were reviewed.  He stated that the Veteran's record was not available at the time of the examination and therefore no medical opinion could be provided.  He noted that an addendum to the report could be made with the requested opinion if the record was received and reviewed within a reasonable time frame.  Regarding the Veteran's tinnitus claim, the examiner noted the Veteran reported ringing in both ears since 1991 that is present most of the time.  Here again, the examiner, did not provide a medical opinion on the issue because the Veteran's record was not available for review.  However, an addendum opinion relating to both hearing loss and tinnitus was secured in January 2012.

On remand, the January 9, 2012 addendum opinion was associated with the file.  The January 2012 addendum provides that the Veteran's DD-214 shows that the Veteran served in the U.S. Navy as a boiler plant operator.  The enlistment physical dated in April 1979 included a hearing test which indicated normal hearing bilaterally.  Periodic audiograms from December 1981 and May 1982 also showed normal hearing.  The separation examination from May 1983 revealed normal hearing bilaterally.  Comparing enlistment and separation audiograms (and all other in-service audiograms), the examiner opined that there was no threshold shifts of more than 10 dB during service.

The examiner also noted that the Veteran has been evaluated by the Dallas VA audiology clinic.  The hearing test performed in August 2009 revealed normal hearing in the right ear and normal left ear hearing "save for a mild sensorineural hearing loss at 4-6 k Hz."  Therefore, this record also shows that the Veteran does not meet the threshold established by 38 C.F.R. § 3.385 for hearing loss in the right ear.

The 2012 VA opinion also refers to a hearing test performed at Denton Hearing Healthcare, a private facility, in May 2010 that revealed normal hearing bilaterally except for a mild sensorineural hearing loss at 4-6 kHz.  The 2012 examiner notes that the 2010 report contains an opinion that the hearing loss and tinnitus were most likely due to military noise exposure.  However, service audiograms were not reviewed as a basis for the 2010 opinion.  The Board notes that the Denton audiogram results, performed by Dr. J.A.C., indicate that the left ear hearing loss meets the criteria under 38 C.F.R. § 3.385 to be considered disabling, but the right ear results do not meet the criteria.  The opinion provides that the Veteran was "exposed to excessive noise levels from machinery engine noise as well as jet engine noise as he was stationed on an aircraft carrier.  He experiences chronic and constant tinnitus, which is commonly associated with hearing loss due to hair cell damage, although it may be present even without hearing loss.  [The Veteran's] tinnitus is more likely than not associated with his hearing loss."  Dr. J.A.C. indicates that service records were reviewed but hearing tests were not conducted at entrance or separation from service.  However, as noted above, entrance and separation examinations were conducted and did assess the Veteran's hearing.

In giving an opinion, the 2012 VA examiner noted that the Veteran's position as "a boiler technician is associated with a high probability of noise exposure.  However, service audiograms fail to show a hearing loss or a shift in thresholds.  [The] Veteran has continued to work as a boiler plant operator as a civilian...for 28 years, so he has significant post-military noise exposure."  The examiner also noted that the previous opinion provided by the non-VA audiologist, Dr. J.A.C., was given without the benefit of a review of all service medical records.  In conclusion, the examiner opined that it "is considered that [the Veteran's] hearing loss and tinnitus are less likely as not due to in-service noise exposure."
In 2015, the Veteran testified that he experienced noise exposure as a boiler room operator in the Navy for three years.  He explained that he experienced ringing in his ears immediately but did not know what it was until he started experiencing hearing loss.  He said he can barely hear while talking on cell phones.  He also testified that he did not "really pay attention" to the ringing or any other hearing issues after service until the last 4 years.

Regarding the claim for tinnitus, while the STRs are silent for reference to tinnitus, it has been diagnosed at the 2012 VA examination and in earlier treatment records. The 2012 examiner conceded significant noise exposure as the Veteran worked in the boiler room of an aircraft carrier.  At the time of the examination, the Veteran reported tinnitus since 1991.  This would be more than 7 years after service.  However, at the Board hearing, the Veteran testified that he began experiencing ringing in the ears during service.  However, he did not know what it was and ignored the situation until he started experiencing hearing loss.  While the 2012 VA examiner opined that it is less likely that the Veteran's complaint of tinnitus is related to his history of military noise exposure, the record includes a private opinion from Dr. J.A.C. that does relate the tinnitus to service.

Based on the evidence, the Board concludes that the evidence is at least in equipoise and service connection should be granted for tinnitus as being incurred in service.  The Veteran has offered competent and credible evidence that he was exposed to loud noises during service.  Despite the negative opinion from the VA examiner, significant noise exposure was noted and the Board finds the Veteran's testimony at the hearing indicative that the ringing began earlier than noted in the VA examination report.  The evidence establishes that the Veteran did have a noise-related event in service.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.

However, the probative evidence of record is against a finding of service connection for hearing loss.  First, regarding the right ear, the Board notes that the Veteran does not meet the threshold for hearing loss under 38 C.F.R. § 3.385.  Without a current hearing loss disability, the Veteran is not entitled to service connection for hearing loss.  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the left ear, current hearing loss meets the requirements of 38 C.F.R. § 3.385.  However, service connection is not warranted.  As noted above, STRs are absent of any evidence of hearing loss during service.  Post-service treatment records do not document hearing loss for many years after service.  In fact, the Veteran testified that he did not start paying attention to any hearing loss until four years before the Board hearing, around the time he filed the claim.

Yet, there is conflicting medical evidence.  The VA examination report weighs against service connection and the private opinion from Dr. J.A.C. from 2010 weighs in favor of service connection.  However, greater probative weight is granted the VA examination report over Dr. J.A.C.'s opinion.  The positive medical nexus evidence is premised on the Veteran's report of noise exposure during service.  That exposure is conceded.  However, Dr. J.A.C. reported reviewing service records but that there was no separation or entrance examination reports.  This is not accurate as the claims file includes both reports and both reports included audiological testing.  Also, there were two other audio tests in the STRs.  Those results were used as part of the negative rationale from the VA examiner.

Thus, to the extent that the positive nexus opinion is based on an incomplete assessment of the evidence and not a consideration of the documented medical complaints and incidents, it is not probative evidence in support of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In contrast, the January 2012 VA examiner specifically considered the entirety of the Veteran's medical history and commented on that history in providing a rationale for the opinion given.  The examiner considered the Veteran's complete file and opined that the Veteran's current hearing loss was not related to service or any in-service event.  The examiner noted in the rationale that the Veteran's STRs do not document any hearing condition.  The examiner's findings are supported by the contemporaneous medical evidence of record, and the Board finds that they are probative evidence weighing against the Veteran's claim.

The Board also considered the Veteran's lay statements because he is competent to describe his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, hearing loss could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Veteran's own account that he cannot hear well in either ear due to hearing loss is competent and credible.  The Veteran's claim that he has hearing loss due to noise exposure in service is not, however, borne out by the other evidence of record.  In fact, corroborating evidence that hearing loss was present at any point in time during military service or within a reasonable period of his service separation is absent from the record.  In this regard, it is pointed out that there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion of a nexus between current disability and service, particularly in the absence of adequate documentation of the chronicity of hearing loss dating to service.

Further, the first documented medical record of hearing loss was many years after the Veteran left the service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, many years separate service from treatment and diagnosis.

In sum, the evidence does not demonstrate that the Veteran has right ear hearing loss.  Also, the probative medical evidence does not link left ear hearing loss, first shown many years after active duty, to any incident of service.  The preponderance of the evidence is also against a finding of service connection for hearing loss based on continuity of symptomatology as the preponderance of the evidence is against a finding of continuous hearing loss since service.


In view of the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Eye Disability

At the outset, it is clear that the Veteran has refractive error/ presbyopia.  However, refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).

The Veteran testified that he experienced a foreign object in the eye during service.  He was chipping off pieces of rust from a naval ship when a piece hit his left eye.  He said he went to medical and was given a few days off.  He also indicated that he was hit by a football in the right eye.  The Veteran testified that he has been told the glaucoma he has been diagnosed with is hereditary; however, he does not know of anyone in his family having glaucoma.  He also said he read that trauma can cause glaucoma.

The STRs document the incidents described by the Veteran.  While in service he was seen for a subconjunctival hemorrhage of the right eye after he got hit in eye in October 1981.  There were no further details but he was noted to have 20/20 in both eyes upon testing at that time.  The January 2013 examiner, as will be discussed below, noted that this injury was "very minimal."

Then, in May 1982, while standing on deck, smoke stack debris caught by the wind hit the Veteran in the eye.  A note indicates a foreign body sensation and irritation was described in the left eye.  On examination, no foreign body was found, but a small corneal abrasion was noted.  The following day he was returned to full duty.  The January 2013 examiner found this incident to also be minor.

The Veteran's separation examination was conducted in May 1983.  Clinical evaluation of the eyes resulted in normal findings.  At that time he reported being in good health on the Report of Medical History.  He denied having any eye trouble.

The Veteran underwent a VA eye disorders examination in January 2012.  The diagnoses were refractive error/presbyopia, glaucoma suspect secondary to ONH [optic nerve head/hypoplasia], history of corneal abrasion left eye secondary to foreign body (not visually significant), and history trauma of the right eye.  The examiner noted the Veteran had a history of superficial corneal abrasion of the left eye as a result of a foreign body (there was no vision loss from that injury); his decreased vision was due to refractive error/presbyopia.  The examiner further noted that there were no records available for review and the Veteran was a poor historian related to the injury to his right eye, therefore, an assessment could not be made.

In a January 2013 opinion only addendum (to the January 2012 VA eye disorders examination) a VA medical opinion provider opined that the claimed eye disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the opinion was that the Veteran was examined in August 2012 and there was no eye disorder found.  When he was seen in January 2012 the only finding was elevated intraocular pressures but this was not seen at any other time.  The examiner further noted that the only eye disorder noted in the record was refractive error; and that the only eye disorder found in recent examinations was refractive errors, which are not "service connectable eye conditions" and if they were, there is no connection between the minor injuries in 1981 and 1982.

Private treatment records associated with the Veteran's record in June 2014 (subsequent to the VA eye disorders examination in January 2012 and addendum in January 2013) show a February 2012 secondary diagnosis of primary open-angle glaucoma (POAG).  In May 2012 the primary diagnosis was glaucoma suspect, low risk (optic nerve) in both eyes and a secondary diagnosis of epiphora of both eyes.  The provider noted there was mild open-angle glaucoma, thin central corneal thickness, and borderline intraocular pressure with mild visual field defects in both eyes.  In October 2012, the diagnoses were POAG both eyes, intraocular pressure (higher due to Veteran missing drops the night before), and epiphora of both eyes.  He was prescribed medication for the eye disorders.  At the October 2015 hearing the Veteran testified that he was diagnosed with glaucoma and was prescribed medication to relieve the pressure from the eye and now he is on two different medications for his eyes.

The Veteran underwent a subsequent VA examination to assess his eyes in May 2016.  The examiner noted the history given by the Veteran at the earlier VA examination and in other treatment records.  Visual acuity testing for uncorrected distance showed 20/100 in the right and 20/50 in the left.  Uncorrected near was 20/40 or better in the right and 20/200 in the left.  Corrected was 20/40 or better in both eyes for distance and near.  Pupils were noted to be round and reactive to light.  An afferent pupillary defect was not present.  The Veteran does not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He does not have corneal irregularity that results in severe irregular astigmatism.  He does not have diplopia (double vision).  Eye pressure was noted to be 19 in both eyes.  For both the right and left eyes the external lids and lashes, conjunctiva/sclera, cornea, anterior chamber, iris, and lens were all normal.  Internal eye exam showed normal results.  The Veteran does not have contraction of a visual field, loss of a visual field, or scotoma.

The only eye diagnosis made by the examiner was Primary Simple Open Angle Glaucoma (PSOAG).  The examiner found that the Veteran does not have epiphora (excessive tearing.)  The Veteran's PSOAG is a genetically inherited disorder.  The examiner noted that it "was diagnosed in 2012, 29 years after [the Veteran] left the service."  The examiner also specifically noted that the PSOAG is not related to trauma in any way.  Since it is a genetically inherited disorder, not associated with any of the alleged in-service incidents, service connection would not be warranted based on this opinion.

VA treatment records show treatment for PSOAG.  For instance, in July 2015 a note indicates that the Veteran's glaucoma is managed through yearly visits to VA for refills on medication and through a private ophthalmologist.  The private records, noted above, do not indicate any opinion on the etiology of the Veteran's eye condition.  Therefore, while they show treatment for a current condition, they do not weigh in favor of service connection because they do not link any current condition to the Veteran's service, including the two documented incidents of trauma.
The Veteran's lay statements have also been considered.  He testified at the hearing that he was exposed to trauma and he has read that trauma can cause glaucoma.  While the VA examiner noted the Veteran's in-service incidents, the examiner specifically opined that glaucoma did not result from trauma.   The disagreement between the Veteran and the examiner features essentially a medical question which the Veteran is not shown to be competent to resolve.  The Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge, like difficulty seeing.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the source and etiology of glaucoma falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The medical evidence of record does not relate the Veteran's current eye condition to service.  The VA examiner's conclusions are based upon an accurate factual foundation and supported by sound reasoning.  The 2016 examiner acknowledged and accepted that the Veteran's reported incidents in service.  However, in reviewing the STRs, the examiner found both incidents minor and not related to any current eye condition.  This conclusion was based upon factors featuring the known pertinent medical principles, the details of the configuration of the Veteran's eyes, the details of the Veteran's history, and the identification of more likely etiologies.  Accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no adequate medical opinion or other competent medical evidence to the contrary, and the Board finds that uncontradicted medical opinion is persuasive.  

The Board understands the Veteran's belief that his eye condition is attributable to his experiences in military service, but the Board must conclude that the medical question of determining the most likely cause of the Veteran's current condition is most probatively resolved by the professional VA opinion presented in the May 2016 VA examination report.  In the absence of any otherwise persuasive and probative evidence that the Veteran's current eye disability is etiologically related to active service, service connection is not warranted and the claim must be denied.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral eye disability, variously diagnosed, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


